Per Curiam.

The general rule, which is the rule in this State repeatedly enforced by our Court of Appeals, that an unemancipated minor child has no right of action against his parents for nonwillful injuries caused by their acts, requires reversal of the order appealed from and dismissal of the complaint *856(Cannon v. Cannon, 287 N. Y. 425, 428, 429; Sorrentino v. Sorrentino, 248 N. Y. 626, 627). In the absence of statute or decision of our Court of Appeals limiting the general rule, an action for personal injuries resulting from negligence may not be maintained against a parent by an unemaneipated minor child.
The order appealed from should be reversed and the motion to dismiss granted, with costs to defendant-appellant.
Peck, P. J., Dore, Cohn, Bastow and Botein, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion granted and judgment is directed to be entered in favor of the defendant, dismissing the complaint, with costs.